      Case 1:20-cv-00030-RH-GRJ Document 19 Filed 07/14/20 Page 1 of 2
                                                                           Page 1 of 2


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION



LOUIS RAY MARCHETTI,

             Plaintiff,

v.                                            CASE NO. 1:20cv30-RH-GRJ

OFFICER ROSS et al.,

             Defendants.

_____________________________________/


                     ORDER DISMISSING THE CLAIMS
                    AGAINST THE DEFENDANT WARDEN


      This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 18. No objections have been filed. Upon consideration,

      IT IS ORDERED:

      1. The report and recommendation is accepted and adopted as the court’s

opinion.

      2. The claims against the defendant John Doe, Warden for Cross City C.I.,

are dismissed for failure to state a claim upon which relief can be granted.




Case No. 1:20cv30-RH-GRJ
      Case 1:20-cv-00030-RH-GRJ Document 19 Filed 07/14/20 Page 2 of 2
                                                                             Page 2 of 2


      3. I do not direct the entry of judgment under Federal Rule of Civil

Procedure 54(b).

      4. The case is remanded to the magistrate judge for further proceedings.

      SO ORDERED on July 14, 2020.

                                      s/Robert L. Hinkle
                                      United States District Judge




Case No. 1:20cv30-RH-GRJ
